


117 HR 3275 IH: Pausing Unrelenting Markups on Petroleum Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3275
IN THE HOUSE OF REPRESENTATIVES

May 17, 2021
Ms. Herrell (for herself, Mr. Steube, Mrs. Harshbarger, Mr. Gosar, Mr. LaTurner, and Mr. Owens) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to suspend the tax on gasoline other than aviation gasoline.


1.Short titleThis Act may be cited as the Pausing Unrelenting Markups on Petroleum Act of 2021 or as the PUMP Act of 2021.  2.Gas tax holiday (a)In generalSection 4081(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(E)Gas tax holiday
(i)In generalIn the case of gasoline other than aviation gasoline which is removed and sold during the holiday period— (I)subparagraph (A)(i) shall be applied by substituting zero cents for 18.3 cents, and
(II)subparagraph (B) shall not apply. (ii)Holiday periodFor purposes of this subparagraph, the term holiday period means the period beginning on the date of the enactment of this Act and ending on the latest of—
(I)the first date after the date of the enactment of this Act on which the public health emergency declared for COVID–19 under section 319 of the Public Health Service Act (42 U.S.C. 247d), including renewals thereof, is no longer in effect, (II)the first date after the date of the enactment of this Act on which the public health emergencies declared for COVID–19 by all States, including renewals thereof, are no longer in effect, and
(III)the date which is 180 days after the date of the enactment of this Act. (iii)Coordination with tax on alternative fuels, etcFor purposes of this title, whether fuel is taxable under this subsection shall be determined without regard to this subparagraph..
(b)Effective dateThe amendment made by this section shall apply to fuel removed and sold after the date of the enactment of this Act.  